oOo ON HDB nA BP WD NO

NO bP WYN NH WN NHN HN WN NO HH HH He Ke FF FO REO Se
oOo tN ODO WO BP WH NO KF CO OO WBn DB A BP WD NYO | CO

Case 3:20-cv-01681-RBM Document 6 Filed 09/21/20 PagelD.18 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

EMMA C., Case No.: 3:20-cv-01681-RBM
Plaintiff,
ORDER GRANTING PLAINTIFF’S
V. APPLICATION TO PROCEED IN
ANDREW SAUL, COMMISSIONER OF | DISTRICT COURT WITHOUT
SOCIAL SECURITY,
Defendant.
[Doc. 2]

 

 

 

 

L INTRODUCTION

On August 27, 2020, Plaintiff Emma C. (“Plaintiff’) filed a complaint under 42
U.S.C. §§ 405(g) and 1383(c) seeking judicial review of the Commissioner of the Social
Security Administration’s (“Defendant” or “Commissioner’’) denial of disability insurance
benefits and supplemental security income under Titles IJ and XVI of the Social Security
Act (“the Act”). (Doc. 1.) Plaintiff did not pay the required filing fee and instead filed a
motion to proceed in forma pauperis (“IFP Motion’). (Doc. 2.)

On April 8, 2020, Chief Judge Larry A. Burns issued an order staying civil cases
arising under 42 U.S.C. § 405(g) that were filed on or after March 1, 2020, due to the
ongoing COVID-19 public health emergency. See Or. of Chief Judge No. 21, sec. 6 (stating

1

3:20-cv-01681-RBM

 
So fH IDB nA BP WD PO

NO NO NO HN WN WH HN KN NO KR HH KF HK KF KF ORE Se
oOo NY DN ON BP WwW NYP KF COT OO DA NW A FSP WD NYO KF OS

 

 

Case 3:20-cv-01681-RBM Document 6 Filed 09/21/20 PagelD.19 Page 2 of 7

in part “all civil cases filed on or after March 1, 2020 brought against the Commissioner .
. . are hereby stayed, unless otherwise ordered by the [Court].”). Initially, the Court held
its ruling on the IFP Motion in abeyance pursuant to the Chief Judge Order. But, the
COVID-19 pandemic has been ongoing for months and will continue for the foreseeable
future. At this time, the Court lifts the stay of this case for the limited of purpose of ruling
on the IFP Motion which will allow Plaintiff to proceed with effectuating service of the
summons and complaint to Defendant. Once service is complete, the Court will stay the
case again until such time as the Commissioner begins normal operations at the Office of
Appellate Hearings Operations and resumes preparation of Certified Administrative
Records. See Or. of Chief Judge No. 21 at sec. 6.

Having reviewed the IFP Motion and complaint, the Court GRANTS Plaintiffs
motion and further finds Plaintiff's complaint sufficient to survive a sua sponte screening.
Il. DISCUSSION

A. Application to Proceed IFP

All parties instituting a civil action in a district court of the United States, except an
application for a writ of habeas corpus, must pay a filing fee. 28 U.S.C. § 1914(a). Buta
litigant who, because of indigency, is unable to pay the required fees or security may
petition the Court to proceed without making such payment. 28 U.S.C. § 1915(a)(1). The
facts of an affidavit of poverty must be stated with some particularity, definiteness, and
certainty. Escobedo v. Applebees, 787 F.3d 1226, 1235 (9th Cir. 2015) (citing United
States v. McQuade, 647 F.2d 938, 940 (9th Cir. 1984)).

The determination of indigency falls within the district court’s discretion. Rowland
v. Cal. Men’s Colony, 939 F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506 U.S.
194 (1993). It is well-settled that a party need not be completely destitute to proceed in
forma pauperis. Adkins v. E.I. DuPonte de Nemours & Co., 335 U.S. 331, 339-40 (1948);
see also Escobedo, 787 F.3d at 1235. To satisfy the requirements of 28 U.S.C. §
1915(a)(1), “an affidavit [of poverty] is sufficient which states that one cannot because of

his poverty pay or give security for costs . . . and still be able to provide[ |] himself and

2

3:20-cv-0168 1-RBM

 
0 DH ND HD nA FP WY YN &

NY wpO WN NH NHN WV WN NN NO HH HF HF KF HF FOE ES
oO tN DH ON BR WO NY KH CO BO Wn HDB A FBP W NY YK OD

 

 

Case 3:20-cv-01681-RBM Document 6 Filed 09/21/20 PagelD.20 Page 3 of 7

dependents with the necessities of life.” Adkins, 335 U.S. at 339 (internal quotations
omitted). Nevertheless, “the same even-handed care must be employed to assure that
federal funds are not squandered to underwrite, at public expense, . . . the remonstrances
of a suitor who is financially able, in whole or in material part, to pull his own oar.” Temple
v. Ellerthorpe, 586 F. Supp. 848, 850 (D. R.I. 1984) (internal citation omitted). _Courts
tend to reject IFP motions where the applicant can pay the filing fee with acceptable
sacrifice to other expenses. See, e.g., Allen v. Kelley, C-91-1635-VRW, 1995 WL 396860,
at **2-3 (N.D. Cal. June 29, 1995) (Plaintiff initially permitted to proceed IFP, but later
required to pay $120 filing fee out of $900 settlement proceeds).

Here, Plaintiff has sufficiently demonstrated her entitlement to IFP status.
According to her affidavit, Plaintiff's monthly income is $0, she has $60 in savings, and
she has had no income for four years. (Doc. 2 at 1-2, 5.) Plaintiff does not have a spouse
or any other persons relying on her for support. (/d. at 2-3.) Plaintiff alleges she relies on
her boyfriend for support, as she has not generated any income for four years. (/d. at 5.)
Plaintiff owns one vehicle valued at $1,500. (Ud. at 3.) Plaintiff has $1,150 in monthly
expenses. (/d. at 4-5.) Her monthly expenses are comprised of $800 for rent or home-
mortgage payment, $200 for food, $100 for utilities, and $50 for medication. (/d.) Plaintiff
does not expect major changes to her monthly income or expenses during the next twelve
months. (/d. at 5.)

Plaintiffs affidavit sufficiently demonstrated that she is unable to pay the required
$400 filing fee without sacrificing the necessities of life. See Adkins, 335 U.S. at 339-340.
The Court concludes Plaintiff cannot afford to pay any filing fees at this time for this action.
Accordingly, Plaintiff's IFP Motion is GRANTED.

B. Sua Sponte Screening

 

Pursuant to 28 U.S.C. § 1915(a), a complaint filed by any person proceeding IFP is
also subject to a mandatory sua sponte screening. The Court must review and dismiss any
complaint which is frivolous or malicious, fails to state a claim, or seeks monetary relief

from a defendant who is immune. 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203

3

3:20-cv-01681-RBM

 
0 AH ND OO BP WY NO

NBO NO bb wo WP KH KN LKR KN FH FB BF BF BF KF Oe OU eS hl eS le
oO ND DN OW BP W NPY KK DBD OHO Ons HDB A BW NYO KS CO

 

 

Case 3:20-cv-01681-RBM Document 6 Filed 09/21/20 PagelD.21 Page 4 of 7

F.3d 1122, 1127 (9th Cir. 2000); see also Alamar v. Soc. Sec., 19-cv-0291-GPC-LL, 2019
WL1258846, at *3 (S.D. Cal. Mar. 19, 2019).

To survive, complaints must contain “a short and plain statement of the claim
showing that the pleader is entitled to relief.” FED. R. Civ. P. 8(a)(2). “[T]he pleading
standard Rule 8 announces does not require ‘detailed factual allegations,’ but it demands
more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
(2007)). And “[t]hreadbare recitals of elements of a cause of action, supported by mere
conclusory statements do not suffice.” Jd. Instead, plaintiff must state a claim plausible
on its face, meaning “plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jd. “When
there are well-pleaded factual allegations, a court should assume their veracity, and then
determine whether they plausibly give rise to an entitlement to relief.” Id. at 679.

Social security appeals are not exempt from the general screening requirements for
IFP cases. Montoya v. Colvin, 16-cv-00454-RFB-NJK, 2016 WL 890922, at *2 (D. Nev.
Mar. 8, 2016) (citing Hoagland v. Astrue, 12-cv-00973-SMS, 2012 WL 2521753, at *1 |
(E.D. Cal. June 28, 2012)).

In social security appeals, courts within the Ninth Circuit have established four
requirements necessary for a complaint to survive a sua sponte screening:

First, the plaintiff must establish that she had exhausted her administrative remedies
pursuant to 42 U.S.C. § 405(g), and that the civil action was commenced within sixty
days after notice of a final decision. Second, the complaint must indicate the judicial
district in which the plaintiff resides. Third, the complaint must state the nature of
the plaintiffs disability and when the plaintiff claims she became disabled. Fourth,
the complaint must contain a plain, short, and concise statement identifying the
nature of the plaintiff's disagreement with the determination made by the Social
Security Administration and show that the plaintiff is entitled to relief.

Skylar v. Saul, 19-cv-1581-NLS, 2019 WL 4039650, at *1 (S.D. Cal. Aug. 27, 2019)
(quoting Montoya, 2016 WL 890922, at *2). As to requirement four, a complaint is
insufficient if it merely alleges the Commissioner was wrong in denying plaintiff benefits.

4

3:20-cv-01681-RBM

 
Oo DA AN DWH WH BR WO N

NO wo WP WH WH WH HN LP KN HR KR RH HK Ke Fr Re
Oo SND HD On FBP WY NYO YK COD OO Dn HB NH FP YW NYO KF O&O

 

 

Case 3:20-cv-01681-RBM Document 6 Filed 09/21/20 PagelD.22 Page 5of 7

See Skylar, 2019 WL 4039650, at *1; see also Hoagland, 2012 WL 2521753, at *3.
Instead, a complaint “must set forth a brief statement of facts setting forth the reasons why
the Commissioner’s decision was wrong.” Skylar, 2019 WL 4039650, at *2.

As to the first requirement, the complaint contains sufficient allegations that Plaintiff
exhausted her administrative remedies. Plaintiff filed concurrent applications for disability
insurance benefits and supplemental security income which the Commissioner denied
initially and upon reconsideration. (Doc. | at | 6.) An administrative law judge (“ALJ”)
held a hearing and issued a decision denying Plaintiff's claim for benefits. (Ud. at ¥ 7.)
Plaintiff filed a request for review, and the appeals council denied it. Ud. at § 8.) This
became the Commissioner’s final decision. Ud.) Plaintiff timely filed the complaint within
sixty days of the Commissioner’s final decision. (/d. at { 8.) As to the second requirement,
the complaint states Plaintiff resides “within the jurisdictional boundaries of this Court in
San Diego, CA.” (/d. at ¢.1.) As to the third requirement, Plaintiff alleges she “is, and at
all times relevant to this action, disabled as that term is defined in the Social Security Act.”
(Ud. at § 5.) Finally, Plaintiff contends the Court should reverse or remand the
Commissioner’s final decision on several grounds. (/d. at § 9.) Specifically, Plaintiff
alleges the ALJ “failed to articulate specific and legitimate reasons for rejecting the
opinions of Dr. Kindell[,]” failed “to articulate germane reasons for rejecting the opinion of
the nurse practitioner[,]” failed “to articulate clear and convincing reasons for rejecting
[Plaintiffs] testimony[,]” and erred in “limit[ing] [Plaintiff] to unskilled sedentary work .
...” Ud.) Based upon the foregoing, the Court finds the complaint establishes the four
requirements necessary to survive sua sponte screening.

However, the Court notes that Plaintiff's counsel has filed several complaints in
other social security appeals that contain language nearly verbatim to the instant
complaint’s paragraph five. (Ud. at 5.) While paragraph five of the instant complaint
alleges Plaintiff is disabled and she has been disabled at all relevant times to this action,
this boilerplate language barely meets the third screening requirement. Skylar, 2019 WL
4039650, at *1. The Court has recently issued an order discouraging Plaintiff’s counsel

5

3:20-cv-01681-RBM

 
So A NHN HD A BPW NO

NON po PO WN NHN bP HK KN NON HH KF KF FF Re Re Rel
oO SD DH MO BP WY NY KF CO OO WD wnay HB A FSP WH NYO KF O&O

 

 

Case 3:20-cv-01681-RBM Document 6 Filed 09/21/20 PagelD.23 Page 6 of 7

against filing pleadings with such boilerplate language. Michael W. v. Saul, 20-cv-608-
AJB-RBM, Doc. 6 (S.D. Cal. Sept. 16, 2020) (highlighting boilerplate language in
complaint but nevertheless finding complaint sufficient to survive sua sponte screening).
While the complaints in other cases have survived a sua sponte screening, the Court
cautions Plaintiff's counsel that such boilerplate filings are discouraged. See Kevin C. v.
Saul, 20-cv-463-RBM, Doc. 9 (S.D. Cal. Sept. 2, 2020) (finding complaint sufficient to
survive a sua sponte screening); see also Mark G. v. Saul, 20-cv-917-WVG, Doc. 5 (S.D.
Cal. May 18, 2020) (stating “the Court finds Plaintiff has sufficiently (though barely)
satisfied the minimal pleading standards above by stating specific points of error assigned
by the ALJ.”); Robert D. v. Saul, 20-cv-639-MDD, Doc. 6 (S.D. Cal. June 15, 2020)
(finding complaint not subject to sua sponte dismissal); Maria R. v. Saul, 20-cv-1236-
MMA-JLB, Doc. 6 (S.D. Cal. July 23, 2020) (finding complaint not subject to sua sponte
dismissal); but see Maria V. v. Saul, 20-cv-586-JLB, Doc. 6 (S.D. Cal. May 6, 2020)
(dismissing complaint without prejudice finding complaint “merely parrots the standard of
judicial review” and “devoid of the [ALJ’s] findings and the specific reasons Plaintiff
contends the ALJ erred.”).
| I. CONCLUSION

Accordingly, IT IS HEREBY ORDERED:

1. Plaintiff's IFP Motion is GRANTED.

2. The Clerk of Court is DIRECTED to issue a summons as to Plaintiff’ s
complaint and forward it to Plaintiff along with a blank U.S. Marshals Form 285 for the
named Defendant. In addition, the Clerk of Court is DIRECTED to provide Plaintiff with
certified copies of this Order and the complaint.

3. Upon receipt of these materials, Plaintiff is DIRECTED to complete Form
285 and forward the materials to the United States Marshals Service.

///
///
///

3:20-cv-0168 1-RBM

 
oO mA ND A HP WY YN

NO wo PO PO WN NHN NY HW WKN FS FS FF KF KF eS oS OS lS
Don ND OO FP WD NO KH COD ODO DBnANQ HDR A FP WY NO KF CO

 

 

Case 3:20-cv-01681-RBM Document 6 Filed 09/21/20 PagelD.24 Page 7 of 7

4. Upon receipt, the United States Marshals Service is ORDERED to serve a
copy of the Complaint and summons upon Defendant as directed by Plaintiff on Form 285.
The United States will advance all costs of service. See 28 U.S.C. § 1915(d); FED. R. CIv.
P. 4(c)(3).

5. After service is complete, the Court will stay the case again and the stay will

automatically lift after Defendant files the Certified Administrative Record.

IT ISSO ORDERED.

Dated: September 21, 2020

 

o
HON. RUTH BERK{UDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-01681-RBM

 
